Citation Nr: 0948824	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-39 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected left 
knee disability.

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as anxiety and depression, to 
include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.  This appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans Appeals (Board) from a March 
2008 rating decision of the VA Regional Office (RO) in New 
York, New York that denied service connection for low back 
and cervical spine disorders, both to include as secondary to 
service-connected left knee disability, and service 
connection for anxiety, to include depression.

The Veteran was afforded a personal hearing in April 2009 
before the undersigned Veterans Law Judge sitting at New 
York, New York.  The transcript is of record.  Following 
review of the record, the case is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran asserts that he has a lumbar spine disorder that 
is of service onset or is secondary to service-connected left 
knee disability.  He avers that he has neck disability that 
is secondary to the service-connected left knee or a lumbar 
spine disorder.  He also contends that an acquired 
psychiatric disorder, specifically anxiety with depression, 
is of service onset or related to service-connected 
orthopedic disability.  It is maintained that service 
connection is warranted for all the claimed disabilities.  

Initially, review of the record discloses that the Veteran 
has not been provided sufficient/ notice of the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issues on appeal.

The Board observes that in correspondence received in April 
2007, the Veteran filed a claim for service connection for a 
lumbar spine disability which he stated was incurred as the 
result of a back injury in service.  He also related that he 
wanted to file a claim for anxiety which might be part of 
depression.  In August 2007, the appellant stated that he 
desired to file a claim for service connection for cervical 
spine disability.  He indicated on this occasion that his 
doctor had told him that back pain was secondary to his 
service-connected left knee.  The Veteran wrote in February 
2008 that his cervical spine disorder was related to 
disability of the lumbar spine.  In March 2008, he stated 
that a psychiatric disorder had worsened due to service-
connected disability.  On personal hearing in April 2009, the 
Veteran testified that he had injured the neck in service at 
the same time as trauma to the back.  The Board thus observes 
that entitlement to service connection for all disabilities 
as secondary to a service-connected disorder is before us as 
well as on a direct basis.

The Board observes in this instance that the RO sent the 
Veteran a duty-to-assist letter in June 2006 that addressed 
service connection for a nervous disorder and a low back 
condition.  In December 2007, a duty-to-assist letter 
pertaining to service connection for a cervical spine as 
secondary to the service-connected left knee was mailed to 
the appellant.  The Board notes, however, that the neither 
letter addresses service connection for an acquired 
psychiatric disorder or a low back condition as secondary to 
a service-connected disability.  The appellant has also not 
been provided the required notice relating to service 
connection for cervical spine disability as directly related 
to service, or VCAA notice addressing the Veteran's claim of 
service connection for cervical spine disability secondary to 
a lumbar spine disorder.  The appellant must be given the 
required notice with respect to all of the issues on appeal.  
Under the circumstances, the case is remanded to comply with 
the statutory requirements of the VCAA

Review of the Veteran's service treatment records reveals 
that he sought treatment on a number of occasions between 
October 1968 and January 1969 for back complaints for which 
he was placed on profile.  He contends that current low back 
disability is related to injury in service.  The record 
reflects that appellant has never had a VA back examination 
for compensation and pension purposes and this should be 
accomplished.  

The record discloses that the Veteran was afforded a VA 
examination in January 2008 for evaluation of the cervical 
spine and its relationship to service.  The examiner stated 
in the second line that no claims folder was presented for 
his review.  The Court of Appeals for Veterans Claims (Court) 
has held that fulfillment of the VA's statutory duty to 
assist the veteran includes providing additional VA 
examination when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of 
such, the appellant will be scheduled for a VA cervical spine 
examination with review of the claims folder.  

As to the claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as anxiety with 
depression, the Board notes that in August 2002, VA 
physician, C. Rosenbloom, M.D., stated that the Veteran's 
anxiety had been greatly aggravated and was more frequent and 
severe due to service-connected knee disability.  The Board 
observes, however, that after careful review of the rating 
decision, the November 2008 statement of the case, and the 
supplemental statement of the case in January 2009, it does 
not appear that this report was considered in the denial of 
the claim.  The Board thus finds that further development is 
also required in this regard.  

The Board points out that as to all of the claims on appeal, 
the more recently expanded provisions of 38 C.F.R. § 3.310 
(2009) are applicable which state that: 

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level. 38 C.F.R. 
§ 3.310(b) (2009).

The current clinical evidence of record lacks a report of 
baseline level of severity of each disorder claimed as 
secondary to service-connected disability.  This deficiency 
must also be rectified.  

Accordingly, the case is therefore REMANDED for the following 
actions:

1.  VCAA compliant notice should be 
sent.  The Veteran should 
specifically be told what is 
required to substantiate the claims 
of entitlement to service 
connection for low back, cervical 
spine and psychiatric disabilities 
to include as secondary to and 
aggravated by service-connected 
disability.  He should be advised 
of what part of such evidence he 
should obtain and what part VA will 
attempt to obtain on his behalf. 
See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-
374 (2002).  

2.  The Veteran should be afforded 
an orthopedic examination to 
determine whether low back and 
cervical spine disorders are of 
service onset, or are secondary to 
or are aggravated by service-
connected disability.  The claims 
folder should be made available to 
the examiner for review prior to 
the examination.  All indicated 
tests and studies should be 
accomplished, and clinical findings 
should be reported in detail.

The examiner should state 
specifically whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent) that the Veteran's current 
back and cervical spine disorders 
are a) directly related to service; 
or b) secondary to service-
connected disability, including the 
left knee; and/or c) increased in 
severity or aggravated by service-
connected disability.  If 
aggravation is found, the examiner 
must render an opinion as to the 
extent of the aggravation and 
provide a baseline prior to the 
aggravation.

3.  The Veteran should be scheduled 
for a psychiatric examination.  The 
claims folder should be made 
available to the examiner for 
review.  All indicated tests and 
studies should be accomplished, and 
clinical findings should be 
reported in detail.

The examiner must determine whether 
there is any relationship between a 
psychiatric disability and a 
service-connected disease or injury 
(cause or aggravation).  The 
examiner must specifically address 
the August 21, 2002 opinion of Dr. 
C. Rosenbloom.  If it is determined 
that there is aggravation, the 
examiner must set the baseline.  
The examiner should attempt to 
confirm or refute the opinion of 
Dr. Rosenbloom. 

4.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2009).

5.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If a benefit is not 
granted in full, the appellant and 
representative should be provided a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


